     Case 1:20-cv-01104-AWI-HBK Document 12 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HEIDI SCHACHER,                                   No. 1:20-cv-01104-AWI-HBK
12                        Plaintiff,
13            v.                                        ORDER DISMISSING ACTION WITH
                                                        PREJUDICE UNDER PARTIES’ JOINT
14    LINCOLN LIFE ASSURANCE                            STIPULATION UNDER FED. R. CIV. P.
      COMPANY OF BOSTON,                                41(a)(1)(A)(ii)
15
                          Defendant.                    (Doc. No. 11)
16

17

18           On December 9, 2020, Plaintiff filed a Notice of Settlement. (Doc. 10). On December 17,

19   2020, the parties filed a Joint Stipulation to Dismiss Entire Action with Prejudice. (Doc. 11). The

20   parties provide notice of the dismissal of this action with prejudice under Fed. R. Civ. P. 41(a)(1),

21   with each party to bear its own costs and attorneys’ fees. See Doc. No. 11 at 1.

22           Accordingly, this action is dismissed with prejudice under Fed. R. Civ. P. 41(a)(1)(ii)(B).

23   See Id.; see also Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of Court

24   is respectfully directed to close this case.

25

26

27

28
                                                       1
     Case 1:20-cv-01104-AWI-HBK Document 12 Filed 12/28/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 28, 2020
 4                                         HELENA M. BARCH-KUCHTA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
